Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 2, 4 – 6 and 8 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 8 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“a first server configured to store a VOD fife and provide a transmission service of the VOD file according to a request from a user device; 
a second server configured to receive the VOD file from the first server to perform Al video learning on an individual VOD file, calculate a weight corresponding to the individual VOD file as a result of the Al video learning, and transmit the calculated weight corresponding to the VOD file, which is requested in response to the request from the user device, to the user device; 
a database (DB) configured to store an ID of the VOD file learned by the second server and the weight calculated as a result of the Al video learning for the VOD file; and 
the user device configured to send a request transmission of the VOD file to the first server, receive the VOD file from the first server, receive the weight corresponding to the VOD file requested to be transmitted from the second server, and execute the VOD file to which the weight is applied, 
wherein the second server is set so that a capacity of the weight which refers to a size of a neural network model to perform the Al video learning is calculated to be 10 MB or less”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The examiner has previously presented (see Office Action mailed December 9. 2021) that Zhu generally teaches providing a higher resolution media segment by enhancing a low-
To supplement the teachings of Zhu, the examiner has previously presented Breternitz as teaching that parameters of a trained neural network are stored and associated with the title, ([0018]).  However, the combination of Zhu and Breternitz does not clearly demonstrate the newly added limitation “wherein the second server is set so that a capacity of the weight which refers to a size of a neural network model to perform the Al video learning is calculated to be 10 MB or less”.
The examiner further presents Zhou et al., US Pub. 2019/0354837 A1 as teaching that in neural architecture because large model sizes are undesirable, negative rewards may start being applied once the model size exceeds a certain threshold memory size, such as 16 MB, for example, ([0090]). However, this threshold limit is above the 10 MB which is claimed.
The examiner further presents Bhat et al., US Pub. 2017/0372505 A1 as teaching that the size of the model can become very large at 309 MB, ([0103]). By using optimization techniques, the size of the MOM network can be reduced from 309 MB to 30-45 MB, ([0105]). It is noted that this reduced size is still above the 10 MB limit which is claimed.  Therefore, neither Zhou nor Bhat cure the deficiencies of the prior art described above.  For these reasons, Claim 1 is considered allowable.
Claim 8 is considered allowable for the same reasons stated above. The dependent claims 2 and 4 - 6 are allowed because they further limit independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mark et al., US Pub. 2019/0391878 A 1 disclose that finalization settings for the block size metric may be determined at 625, e.g., based on a threshold specified via the finalization configuration settings. The threshold may be a fixed aggregate size, e.g., expressed in units of storage such as MB, or may be a dynamic size calculated based on an available bandwidth between source volume and target volume, or the size of the source volume or target volume.
In one implementation, the finalization settings for the block size metric may specify that the block size metric is satisfied if the aggregate size of changed blocks in a pass is less than a threshold, e.g., 10 MB, (Fig. 6 and [0113]). But Mark does not explicitly teach that the second server is set so that a capacity of the weight is calculated to be 10 MB or less, as claimed.
	Stevens et al., EP 3322189A1 discloses transcoding a video stream from a reference quality into a different quality, ([0010]).
	Jang, US Pub. 2021/0058653A1 discloses improving resolution of low-quality data based on a neural network file when a corresponding video is played back, [0006]).
	Bai et al., US Patent 10,225,607 B1 disclose using a deep neural network, generating a higher resolution video from a lower resolution video by updating weights of one or more filters within the NN, (col. 5 ll. 8 – 25).10

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421